DETAILED ACTION

Claims 1-22 are pending.

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

Notice on Prior Art Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and...103 (or as subject to pre-AFA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not he considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority

Acknowledgment is made of applicant’s claim for priority of U.S provisional application under 35 U.S.C. 119(e).






Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

Specification

The abstract of the disclosure is objected to because of the phrase “may be”.  Correction is required.  See MPEP § 608.01(b).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 7,359,782.  Although the conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations/step would be within the level of one of ordinary skill in the art.  It is well settled that the omission of an element/limitation, e.g. “which detects the type and length of interference” and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.

Claims 1-20 are provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 11/851,955.  Although the conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations/step or adding an element and its function would be within the level of one of ordinary skill in the art.  It is well settled that the adding or deleting an element and its function in the present Application such as “robot” and its function are an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 7,359,782.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Omission of a reference element of step whose function is not needed would be obvious to one of ordinary skill in the art.

Hence, it is obvious that the claimed combination or the more narrow claims of the patent would encompass the broader claimed combination of the claims of the instant application.

Hence, it would have been obvious to one of ordinary skill in the art to add “pieces of information on teaching points described in the robot program produced in advance that instructs the robot to move on the first path of movement and the information on the ambient environment model…” into 879’ to come up with the intended use of the application.


Claim Rejections - 35 USC § 103

The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al., (Research of Petroleum Well Fuel Pump Measurement & Control System Based on Internet of Things Technology, 2017).


    PNG
    media_image1.png
    725
    478
    media_image1.png
    Greyscale
As per claim 1, Yang et al., teaches a fuel pump monitoring module (see Fig. 1) for monitoring attributes (see Figs. 1-3) related to a fuel pump1 including a location of a bioremediation2 dispensing unit (see section C.), the fuel pump (see title and abs.,) monitoring module (see Fig. 1) comprising: a body configured to attach to the fuel pump (see title and abs.,); a transmitter or receiver connected to the body and configured to communicate with a bioremediation dispensing unit (see section C.) using a transmission signal (see section A.); a processor (see Fig. 3) connected to the body and configured to determine the location of the bioremediation dispensing unit (see section C.) relative to the fuel pump (see title and abs.,) monitoring module (see Fig. 1) based on the transmission signal (see section A.).  Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art at the invention was made to combined the teachings of different embodiments of Yang et al. into the intended end result, thereby improving the pump monitoring system as a whole.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Yang et al. into the intended end result, thereby improving the airport demand management as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

As per claim 2, Yang et al., teaches wherein a fill level of the bioremediation dispensing unit (see section C.) is received over the transmission signal (see section A.).  

As per claim 3, Yang et al., teaches wherein a dispensing action of the bioremediation dispensing unit (see section C.) is received over the transmission signal (see section A.).  

As per claim 4, Yang et al., teaches wherein a battery level of the bioremediation dispensing unit (see section C.) is received over the transmission signal (see section A.).  

As per claim 5, Yang et al., teaches wherein the location of the bioremediation dispensing unit (see section C.) is determined based on a signal strength of the transmission signal (see section A.).  

As per claim 6, Yang et al., further comprising a plurality of transmitters or receivers, each transmitter or receiver communicating using a different transmission signal (see section A.).  

As per claim 7, Yang et al., teaches wherein each of the plurality of transmitters or receivers are separated and the location of the bioremediation dispensing unit (see section C.) is determined based on triangulation (see Fig. 1, wherein the two computers and the cell phone have been interpreted as triangulation).  

As per claim 8, Yang et al., further comprising a communication interface (see Fig. 1, for the server) configured to communicate the location the bioremediation dispensing unit (see section C.) to a task server (see Fig. 1).  

As per claim 9, Yang et al., teaches wherein the task server (see Fig. 1) generates a task for an employee to inspect a pump area based on the location of the bioremediation dispensing unit (see section C. and Fig. 6).  

As per claim 10, Yang et al., teaches wherein the task server (see Fig. 1) generates a task for an employee to inspect a pump area based on an amount of time since a last inspection (see section I., and Fig. 6).  

As per claim 11, Yang et al., teaches wherein the task server (see Fig. 1) generates a graphic with a marker identifying an area to be inspected (see section I., and Fig. 6).  

As per claim 12, Yang et al., further comprising a door sensor to identify if pump door has been opened (see section II, element A., having a pump with opened door falls under design choice).  

As per claim 13, Yang et al., further comprising an acceleration sensor attached to a pump door to identify movement of the pump door (see section II, element A., having a pump with door falls under design choice).  

As per claim 14, Yang et al., further comprising a communication interface (see Fig. 1, for the server) in communication with a task server (see Fig. 1), wherein the task server (see Fig. 1) generates a task for an employee to inspect the fuel pump (see title and abs., and Fig. 6) based on the acceleration sensor (see section II, element A., using sensor for acceleration falls under design choice).  

As per claim 15, Yang et al., teaches a fuel pump monitoring module (see Fig. 1) for monitoring attributes (see Figs. 1-3) related to a fuel pump including a location of a bioremediation dispensing unit (see section C.), the fuel pump (see title and abs.,) monitoring module (see Fig. 1) comprising: a body configured to attach to the fuel pump (see title and abs.,); a transmitter or receiver connected to the body and configured to communicate with a consumer mobile device using a transmission signal (see section A.); a processor (see Fig. 3) connected to the body and configured to determine a user identification based on the transmission signal (see section A.).  Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art at the invention was made to combined the teachings of different embodiments of Yang et al. into the intended end result, thereby improving the pump monitoring system as a whole.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Yang et al. into the intended end result, thereby improving the airport demand management as a whole.

As per claim 16, Yang et al., teaches wherein the processor (see Fig. 3) is configured to access a user profile based (see section B. first par. the user management module has shown clear evidence of user profile) on the transmission signal (see section A.).  

As per claim 17, Yang et al., teaches wherein the processor (see Fig. 3) is configured to transmit a coupon to the consumer mobile device based on preferences in the user profile (see section B. first par. the user management module has shown clear evidence of user profile).  

As per claim 18, Yang et al., teaches wherein the processor (see Fig. 3) is configured transmit customized programing to display based on preferences in the user profile (see section B. first par. the user management module has shown clear evidence of user profile).  

As per claim 19, Yang et al., teaches a bioremediation dispensing unit (see section C.) for treating deposits around a fuel pump, the bioremediation dispensing unit (see section C.) comprising: a tank configured to store bioremediation; a handle attached to the tank; a trigger configured to dispense the bioremediation; a transmitter or receiver connected to the body and configured to communicate with a fuel pump monitoring module (see Fig. 1) using a transmission signal (see section A.) to determine a location of the transmitter or receiver relative to the fuel pump (see title and abs.,) monitoring module (see Fig. 1).  Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art at the invention was made to combined the teachings of different embodiments of Yang et al. into the intended end result, thereby improving the pump monitoring system as a whole.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Yang et al. into the intended end result, thereby improving the airport demand management as a whole. 

As per claim 20, Yang et al., teaches further comprising a fill level sensor (see section II, element A., wherein output flow meets the fill level limitation), the transmitter being configured to transmit a fill level to the fuel pump (see title and abs.,) monitoring module (see Fig. 1) from the fill level sensor (see section II, element A., wherein output flow meets the fill level limitation as noted above).  

As per claim 21, Yang et al., further comprising a trigger sensor (see Fig. 2, the diagram has shown evidence of triggering), the transmitter being configured to transmit an actuation signal to the fuel pump (see title and abs.,) monitoring module (see Fig. 1) from the trigger sensor see Fig. 2, the diagram has shown evidence of triggering as noted above).  

As per claim 22, Yang et al., teaches a fuel pump system for refueling a vehicle in communication with an age verification system and an accessory comprising: at least one interface element configured to receive information indicative of an age or identity of a user; a first communication interface (see Fig. 1, for the server) configured to connect with the age verification system; a second communication interface (see Fig. 1, for the server) configured to connect with the accessory; and circuitry configured to activate the accessory through the second communication interface (see Fig. 1, for the server) to provide access to an age restricted product in response to receiving an age verification from the age verification system through the first communication interface (see Fig. 1, for the server). Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art at the invention was made to combined the teachings of different embodiments of Yang et al. into the intended end result, thereby improving the pump monitoring system as a whole.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Yang et al. into the intended end result, thereby improving the airport demand management as a whole.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.
US-11377342 is directed to “Devices, methods, and systems are provided for detection of various leaks within fuel dispensers, such as through visualization within a fuel dispenser. An exemplary fuel dispenser can include a housing having fuel dispensing components disposed therein, a control system in the housing for controlling the dispensing of fuel, and a leak detection assembly for detecting a fluid leak within the housing, and for visually confirming the presence of a leak using an imaging device.”; 
US-11361299 is directed to “Various methods and systems for communication between a fuel dispenser and a mobile device are provided. In one embodiment, a method of operating a fuel dispenser to communicate with a mobile device is provided that includes detecting the mobile device in proximity to the fuel dispenser, and communicating with the mobile device to receive input from and/or send information to the mobile device. The communication can use Bluetooth® Low Energy (BLE).”;
US-11186477 is directed to “Methods and systems are provided for conducting remote refueling events of a passenger vehicle, and for coordinating said remote refueling events with a fuel tank fill level prior to the remote refueling event, a loading state of a fuel vapor storage device, and current and predicted fuel tank pressure. In one example, an amount of fuel that can be added to the fuel tank without overwhelming a capacity of the fuel vapor storage device is increased responsive to scheduling the remote refueling event to take place at a time when the fuel tank is at a negative pressure, thus resulting in partial purge of the fuel vapor storage device prior to commencing refueling. In this way, environmentally friendly refueling events may be enabled, thus reducing the potential for undesired evaporative emissions during refueling events.”;
US-10467581 is directed to “In general, a smart door alarm and locking mechanism and methods for use thereof are provided for maintaining security while providing ease of access to a fuel dispenser. In an exemplary embodiment, the methods and devices are used in fuel dispensing devices for providing fuel to a vehicle. However, the methods and devices can be utilized in any device having a payment system where security and access are both required. In some embodiments, the described methods and systems include a door alarm and door lock kit that allow unlocking one or more doors in a housing of a fuel dispenser and simultaneously disabling or de-activating respective door alarm sensor(s). In a similar manner, the door can be locked and the door alarm sensor activated or re-activated substantially simultaneously.”;
US-10360647 is directed to “A system and method are provided for remotely activating electromechanically controlled fuel dispensers. Each fuel dispenser is associated in a database with a unique identification code, and a first code is associated with an electronic payment system pre-identified by a fuel purchasing customer for automatic payment processing during fuel purchase transactions. In response to a wirelessly received identification code, the fuel dispenser associated in the database with the identification code that matches the wirelessly received identification code is identified, the identified fuel dispenser is activated to an active state in which the identified fuel dispenser is enabled to dispense fuel if the first code in the database matches a wirelessly received second code, and payment for the purchase of fuel dispensed from the identified fuel dispenser is automatically processed following activation thereof using the pre-identified electronic payment system associated with the first code in the database.”;
Riekert et al., is directed to “Fuel allocation and lockout system”;
Gupta et al., is directed to “IoT based smart petrol pump”;
Srinivasan et al., is directed to “A System Design for the Regulated Distribution of Automotive Fuel Using RFID”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image2.png
    275
    275
    media_image2.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B


	
	
	
	
	
	
	
	

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Fuel pump: 
        a device that pumps liquid fuel from a fuel tank to the internal combustion engine:
        "apparently I need a new fuel pump"
        a piece of equipment installed in a petrol station to dispense petrol, diesel, etc. into the fuel tank of a motor vehicle:
        "when reopened, it will feature new fuel pumps, an updated car wash, and a completely refurbished kiosk"
        
        2 Bioremediation: A branch of biotechnology which deals with the use of living organisms such as microbes and bacteria to remove contaminants, pollutants and toxins from soil and water ...